COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JAIME ALBERT PRIMERA                            §               No. 08-19-00135-CR

                       Appellant,                 §                 Appeal from the

  v.                                              §                112th District Court

  THE STATE OF TEXAS,                             §              of Pecos County, Texas

                       State.                     §              (TC# P-3845-112-CR)

                                                  §
                                            ORDER

       The Court GRANTS Corina Lozano’s fifth request for an extension of time within which

to file the Reporter’s Record until September 15, 2019. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that Corina Lozano, Court Reporter for the 112th District Court for

Pecos County, Texas, prepare the Reporter’s Record and forward the same to this Court on or

before September 15, 2019.

        If the Reporter’s Record is not filed with this Court by September 15, 2019, this Court will

find it necessary to send this case back to the trial court for a hearing as to why the Reporter’s

Record has not been filed.

       IT IS SO ORDERED this 6th day of September, 2019.


                                      PER CURIAM